Supreme Court of Florida
                                   ____________

                                  No. SC12-1683
                                  ____________

                             STATE OF FLORIDA,
                                 Petitioner,

                                         vs.

                                KEITH SIROTA,
                                  Respondent.

                                [September 4, 2014]

PER CURIAM.

      This case is before the Court for review of the decision of the Fourth District

Court of Appeal in Sirota v. State, 95 So. 3d 313 (Fla. 4th DCA 2012), in which

the Fourth District certified a question of great public importance “regarding the

scope and proper application” of this Court’s decision in Morgan v. State, 991 So.
2d 835 (Fla. 2008), “following two recent decisions of the Supreme Court of the

United States which prescribe the minimum requirements of the Sixth

Amendment” as to ineffective assistance of counsel claims in which the defendant

rejected a plea offer based on misadvice. Sirota, 95 So. 3d at 315 (citing Missouri
v. Frye, 132 S. Ct. 1399 (2012), and Lafler v. Cooper, 132 S. Ct. 1376 (2012)).

We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.

      Subsequent to the Fourth District’s decision in Sirota, we decided Alcorn v.

State, 121 So. 3d 419 (Fla. 2013), where this Court receded from Morgan and

Cottle v. State, 733 So. 2d 963 (Fla. 1999), with respect to the standard for

establishing prejudice as to this type of claim. Alcorn, 121 So. 3d at 422. We held

in Alcorn that, in light of Frye and Lafler, “the defendant must demonstrate a

reasonable probability, defined as a probability sufficient to undermine confidence

in the outcome, that (1) he or she would have accepted the offer had counsel

advised the defendant correctly, (2) the prosecutor would not have withdrawn the

offer, (3) the court would have accepted the offer, and (4) the conviction or

sentence, or both, under the offer’s terms would have been less severe than under

the judgment and sentence that in fact were imposed.” Id.

      After Alcorn became final, we issued an order directing the Respondent in

this case to show cause why this Court should not summarily quash the Fourth

District’s decision in Sirota and remand for reconsideration in light of Alcorn. In

his response, the Respondent conceded that this case is “factually

indistinguishable” from Alcorn but argued nevertheless that this Court should not

summarily quash the Fourth District’s decision because the new prejudice inquiry

under Alcorn, which derives from the United States Supreme Court’s decisions in


                                        -2-
Frye and Lafler, may be problematic. In its reply, the State asserted that Alcorn

controls the outcome and that this case should be remanded to the trial court to

provide the Respondent with an opportunity to amend his pleading to conform to

the requirements of Alcorn.

      Having considered the briefs of the parties, the Respondent’s response to

this Court’s order to show cause, and the State’s reply, we quash the Fourth

District’s decision in Sirota. We remand this case to the Fourth District with

directions that the case be returned to the trial court for further proceedings

consistent with this Court’s decision in Alcorn.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal - Certified
Great Public Importance

      Fourth District - Case No. 4D10-1318

      (Palm Beach County)

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Consiglia Terenzio,
Bureau Chief, and Heidi Lynn Bettendorf, Assistant Attorney General, West Palm
Beach, Florida,

      for Petitioner




                                         -3-
Robert Lawrence Sirianni, Jr., Paetra Terry Brownlee, and Andrew Brooks
Greenlee, Brownstone, P.A., Winter Park, Florida,

      for Respondent




                                     -4-